In re Peters, Willie; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Orleans Parish Criminal District Court Div. A, Nos. 260-921;
Relator represents that the district court has failed to act timely on a motion for production of documents he filed on or about June 12, 1999. If relator’s representation is correct, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.
CALOGERS, C.J., not on panel.